 
 
I 
111th CONGRESS
1st Session
H. R. 1414 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2009 
Ms. Foxx (for herself, Mr. Jones, Mr. Paul, Mr. Rohrabacher, Mr. Akin, and Mr. Bilbray) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 31, United States Code, to end speculation on the current cost of multilingual services provided by the Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Multilingual Services Accounting Act.
2.PurposesThe purposes of this Act are—
(1)to create a new appendix within each agency’s annual performance and accountability report detailing any cost associated with providing multilingual services, such as verbal, written, or other services in languages other than English;
(2)to end speculation on the current cost of providing multilingual services;
(3)to provide for more transparency in the Government’s accounting practices, and to determine the effectiveness of agency programs, policies, and procedures; and
(4)to provide for more accountability with the use of taxpayer money.
3.Multilingual Services Accounting Information Requirement
(a)Multilingual services accounting informationChapter 9 of title 31, United States Code, is amended—
(1)in section 902(a)(6)—
(A)by striking and at the end of subparagraph (D);
(B)by redesignating subparagraph (E) as subparagraph (F); and
(C)by inserting after subparagraph (D) the following:

(E)effective for each of the fiscal years beginning on or after October 1, 2010, the multilingual services accounting information of the agency for such fiscal year in accordance with the guidance issued under section 3517 of this title and the procedures of OMB Circular No. A–11, part 6 (as in effect on the date of the enactment of this subparagraph) and OMB Circular No. A–136 (as in effect on the date of the enactment of this subparagraph); and; and
(2)by adding at the end the following:

904.Definitions.In this chapter—
(1)the term multilingual services includes—
(A)the services provided by interpreters hired by an agency;
(B)the services provided by an agency associated with assisting agency employees or contractors learn a language other than English that result in additional expenses, wages, or salaries, or changes to expenses, wages, or salaries, for the agency or agency employees or contractors;
(C)agency preparation, translation, printing, or recordation of documents, records, websites, brochures, pamphlets, flyers, or other materials in a language other than English;
(D)the services provided or performed for the Federal Government by agency employees or contractors that require speaking a language other than English that result in wage differentials or benefits provided by the agency; and
(E)any other services provided or performed by an agency which utilize languages other than English and that incur additional costs to the agency; and
(2)the term multilingual services accounting information means any accounting information related to multilingual services..
(b)Conforming amendmentThe table of sections at the beginning of chapter 9 of title 31, United States Code, is amended by adding after the item relating to section 903 the following:


904. Definitions..
4.Multilingual Services Expenses Report
(a)Multilingual Services Expenses ReportSubchapter II of chapter 35 of title 31, United States Code is amended—
(1)in section 3512(a)(2)—
(A)by striking and at the end of subparagraph (E);
(B)by redesignating subparagraph (F) as subparagraph (G); and
(C)by adding after subparagraph (E) the following:

(F)effective for the first full calendar year beginning after December 31, 2010, and for each calendar year thereafter, a Multilingual Services Expenses Report, which shall include—
(i)a summary and analysis of the multilingual services accounting information (as defined in section 904 of this title) prepared by each agency Chief Financial Officer under section 902(a)(6)(E) of this title;
(ii)a description of any changes to the existing financial management structure of the Federal Government needed to establish an integrated individual agency accounting of all multilingual services (as defined in section 904 of this title) conducted by each agency; and
(iii)any other information the Director considers appropriate to fully inform the Congress and the agency Chief Financial Officers regarding the accounting of all multilingual services provided by the Federal Government; and; and
(2)by adding at the end the following:

3517.Multilingual Services Accounting Guidelines.Not later than 180 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall issue guidance that each agency Chief Financial Officer shall follow in compiling the multilingual services accounting information required under section 902(a)(6)(E) of this title..
(b)Conforming amendmentThe table of sections at the beginning of chapter 35 of title 31, United States Code, is amended by adding after the item relating to section 3516 the following:


3517. Multilingual Services Accounting Guidelines.. 
 
